DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because of the following informalities.

Ref. 50 should be shown in FIG. 4.
Ref. 30 should be shown indicating the flow in the FIGS. 4 and 5.
Ref. 34 should point to within the conduit not the surface of the gaseous state in FIGS. 4 and 5, as shown refs. 34, 94, and, 98 indicate the same features (see FIG. 5 illustration below.
Ref. 42 should be shown indicating the controller in FIGS. 4 and 5.

    PNG
    media_image1.png
    1223
    975
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 


Specification
The Abstract of the disclosure is objected to because Specification ¶ 18 mentions the freezing cycle which is not present in FIG. 4, ¶ 18 should read:

Referring to FIGS. 1-5[[4]], the appliance 10 is illustrated as a French-door style refrigerator with a bottom-mounted drawer. It is also contemplated that the adjustable cooling system 50 can be used in other refrigeration constructions. The appliance 10 defines a refrigeration compartment 62 and a freezer compartment 66. Additionally, the refrigerating cycle 54 and the freezing cycle 58 control an internal be used in cooling the freezer compartment 66, the second evaporator 22, in combination with the electronic expansion valve 26, is the primary regulator of the freezer compartment 66. The electronic expansion valve 26 may adjustably open and close to regulate the entry of the thermal exchange media 34 into the second evaporator 22, which helps control the cooling of the freezer compartment 66.

Correction is required. See MPEP § 608.01(b).


Claim Objections
Claim 14 is objected to because of the following informalities.

Claim 14 should read: The refrigeration system of claim 8, wherein the electronic expansion valve is fluidly coupled to the first and second evaporators to regulate [[the]] a flow of the thermal exchange media to the second evaporator in response to the controller.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HEINZ JASTER (US 5134859, hereinafter JASTER) in view of NIELS LIENGAARD (US 20180231277, hereinafter LIENGAARD).
Regarding claim 1, JASTER discloses: An appliance, comprising: a … compressor (44); a first evaporator (50) operably coupled to the … compressor; a second evaporator (42) operably coupled in series to the first evaporator; an … expansion valve (40) in fluid communication to the second evaporator and configured to regulate a flow of thermal exchange media (FIG. 3) from the first evaporator to the second evaporator; a pressure regulator (54) operably coupled to the electronic expansion valve.
Regarding claim 1, JASTER may not explicitly disclose: the compressor being a variable speed compressor, the expansion valve being an electronic expansion valve, and a controller to operate the expansion valve.
Regarding claim 1, LIENGAARD teaches: a refrigeration device having a variable speed compressor (¶ 12), an electronic expansion valve (13 or 14), and a controller (23) configured to regulate the electronic expansion valve. LIENGAARD (¶ 12) employs a variable speed compressor to change the compressor rotational speed allowing the compressor to operate the system without pressure interruptions. LIENGAARD (¶ 29) employs electronic expansion valves to adjust the refrigerant flow rate through the expansion valve to adjust pressure for temperature control. LIENGAARD (¶ 26) employs a controller (23) to adjust the compressor rotational speed and refrigerant flow rates though the electronic expansion valves.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine JASTER with the teachings of LIENGAARD to employ a variable speed compressor, electronic expansion valves, and a controller to mitigate pressure interruptions and temperature control while controlling the refrigerant flow rate.

Regarding claim 2, JASTER as modified teaches all the limitations of claim 1. LIENGAARD additionally teaches: wherein the electronic expansion valve selectively (¶¶ 28-29) expands a refrigerating fluid, and wherein the expanded refrigerating fluid is transferred to the second evaporator. Adjusting the refrigerant fluid flow rate through the expansion valve selects the amount of expansion the refrigerant fluid experiences.

Regarding claim 3, JASTER as modified teaches all the limitations of claim 1. JASTER additionally teaches: wherein the electronic expansion valve is positioned (FIG. 3) between and in series with the first evaporator (50) and the second evaporator (42).

Regarding claim 4, JASTER as modified teaches all the limitations of claim 1. JASTER additionally teaches: wherein the pressure regulator is a flash chamber (54) configured to separate (Col. 3, lines 64-66; FIG. 3) the thermal exchange media in a gaseous state from the thermal exchange media in a liquid state, and wherein the separated liquid state ( FIG. 3) is in fluid communication with the electronic expansion valve.

Regarding claim 5, JASTER as modified teaches all the limitations of claim 1. LIENGAARD (¶ 29) additionally teaches: wherein the electronic expansion valve defines a first mode and a second mode, wherein the first mode is a high flow state and the second mode is a low flow state. The LIENGAARD (¶ 29) expansion valves are adjustable throughout the range of closed to wide-open flow, because their flow conductance is adjustable between completely closed and wide open.

Regarding claim 6, JASTER as modified teaches all the limitations of claim 5. LIENGAARD (¶¶ 26 and 28) additionally teaches: wherein the controller is configured to switch the electronic expansion valve between the first mode and the second mode.

Regarding claim 7, JASTER as modified teaches all the limitations of claim 1. JASTER (FIG. 3) additionally teaches: wherein the first evaporator, the pressure regulator, the electronic expansion valve, and the second evaporator are operably coupled in series.


Regarding claim 8, JASTER discloses: A refrigeration system for an appliance, comprising: a compressor (44); a first evaporator (50); a second evaporator (42) operably coupled to the first evaporator; an expansion valve (40) configured to regulate a thermal exchange media from the first evaporator into the second evaporator; a pressure regulator (54) operably coupled to the electronic expansion valve and the first evaporator.
Regarding claim 8, JASTER may not explicitly disclose: an electronic expansion valve and a controller configured to control the electronic expansion valve.
Regarding claim 8, LIENGAARD teaches: refrigeration device having an electronic expansion valve (13 or 14) and a controller (23) configured to control the electronic expansion valve. LIENGAARD (¶ 29) employs electronic expansion valves to adjust the refrigerant flow rate through the expansion valve to control temperature. LIENGAARD (¶ 26) employs a controller (23) to adjust the compressor rotational speed and refrigerant flow rates though the electronic expansion valves.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine JASTER with the teachings of LIENGAARD to employ an electronic expansion valve and a controller to control temperature and control the refrigerant flow rates.

Regarding claim 9, JASTER as modified teaches all the limitations of claim 8. Regarding claim 9, JASTER lacks: wherein the compressor is a variable speed compressor.
LIENGAARD additionally teaches: wherein the compressor is a variable speed compressor (¶ 29). LIENGAARD (¶ 12) employs a variable speed compressor to change the compressor rotational speed allowing the compressor to operate the system without pressure interruptions.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine JASTER with the teachings of LIENGAARD to employ a variable speed compressor to mitigate pressure interruptions.

Regarding claim 10, JASTER as modified teaches all the limitations of claim 8. LIENGAARD additionally teaches: wherein the refrigeration system further includes a sensor (24) communicatively coupled to the controller, wherein the controller is configured to open or close the electronic expansion valve in response to a signal (¶ 26) received from the sensor.

Regarding claim 13, JASTER as modified teaches all the limitations of claim 8. JASTER additionally teaches: wherein the pressure regulator is a flash chamber (54) configured to separate (Col. 3, lines 64-66; FIG. 3) the thermal exchange media in a gaseous state from the thermal exchange media in a liquid state, wherein the flash chamber is operably coupled in series with the electronic expansion valve.

Regarding claim 14, JASTER as modified teaches all the limitations of claim 8. LIENGAARD additionally teaches: wherein the electronic expansion valve is fluidly coupled to first and second evaporators (5, 6) to regulate a flow (FIG. 1) of the thermal exchange media to the second evaporator in response to the controller (23).


Regarding claim 15, JASTER discloses: A refrigeration system, comprising: a … compressor (44); a first evaporator (50); a second evaporator (42) operably coupled in series with the first evaporator; a first valve (48) coupled to the … compressor and the first evaporator; a second valve (40) fluidly coupled to the second evaporator; and a pressure regulator (54) coupled to the second valve.
Regarding claim 15, JASTER may not explicitly disclose: the compressor being a variable speed compressor.
Regarding claim 15, LIENGAARD teaches: a refrigeration device having a variable speed compressor (¶ 12). LIENGAARD (¶ 12) employs a variable speed compressor to change the compressor rotational speed allowing the compressor to operate the system without pressure interruptions.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine JASTER with the teachings of LIENGAARD to employ a variable speed compressor to mitigate pressure interruptions in the refrigerant flow rate.

Regarding claim 16, JASTER as modified teaches all the limitations of claim 15.
Regarding claim 16, JASTER may not explicitly disclose: wherein the second valve is an electronic expansion valve communicatively coupled to a controller.
 Regarding claim 16, LIENGAARD additionally teaches: wherein the second valve is an electronic expansion valve (13 or 14) communicatively coupled to a controller (23).
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine JASTER with the teachings of LIENGAARD to employ electronic expansion valves and a controller to control temperature and the refrigerant flow rate.

Regarding claim 17, JASTER as modified teaches all the limitations of claim 16. LIENGAARD additionally teaches: wherein the refrigeration system further includes a sensor (24) communicatively coupled to the controller, wherein the controller receives a signal (¶ 26) from the sensor and adjusts the electronic expansion valve in response to the signal.

Regarding claim 18, JASTER as modified teaches all the limitations of claim 17. LIENGAARD additionally teaches: wherein the variable speed compressor (¶ 12) is in communication with the controller and is configured to regulate a flow rate (¶ 26) of a thermal exchange media in response to the signal received by the controller.

Regarding claim 19, JASTER as modified teaches all the limitations of claim 15. JASTER (FIG. 3) additionally teaches: wherein the pressure regulator and the second valve are operably coupled to and positioned in series between the first valve and the second evaporator.

Regarding claim 20, JASTER as modified teaches all the limitations of claim 15. LIENGAARD (¶¶ 26 and 29) additionally teaches: wherein the second valve includes a first mode and a second mode, wherein the first mode is a high flow state and the second mode is a low flow state. The LIENGAARD (¶ 29) expansion valves are adjustable throughout the range of closed to wide-open flow.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JASTER and LIENGAARD in view of HIROMI OHTA (US 20080314071, hereinafter OHTA).
Regarding claim 11, JASTER as modified teaches all the limitations of claim 10.
Regarding claim 11, JASTER may not explicitly teach: wherein the sensor is a temperature sensor coupled to a tube positioned between the first and second evaporators.
Regarding claim 11, OHTA (FIG. 3) teaches: wherein the sensor is a temperature sensor (18) coupled to a tube (13) positioned between the first and second evaporators (6 and 9). OHTA (¶66-67) couples a temperature sensor (18) to the refrigerant path (13) to measure refrigerant fluid flow temperature. OHTA employs the temperature sensor data to control the opening degree of electronic expansion valve (19) and thus the refrigerant flow rate through the refrigerant path.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to modify the combination of JASTER and LIENGAARD with the teachings of OHTA to employ data from a temperature sensor data to determine the  opening degree of electronic expansion valve and thus the refrigerant flow rate through the refrigerant path.

Regarding claim 12, JASTER as modified teaches all the limitations of claim 11. LIENGAARD additionally teaches: wherein the electronic expansion valve includes a plurality of rates (¶¶ 26, 28, and 29), wherein the controller is configured to adjust the electronic expansion valve to a corresponding rate of the plurality of rates in response to the signal from the sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

NAOKI YOKOYAMA (US 20060254308) teaches a(n) EJECTOR CYCLE DEVICE (FIG. 1) having a phase separator (14; ¶ 105), throttle mechanism (15), and electric control valve (20; ¶ 105) in series between evaporators (13 and 18), which is similar to the arrangement of phase separator (38) of Instant Application FIGS. 4 and 5.
ATSUSHI INABA (US 20120266624) teaches a(n) HEAT PUMP CYCLE (¶ 89) comprising an accumulator (24) that is a gas-liquid separator which separates refrigerant into gas refrigerant and liquid refrigerant and accumulates surplus refrigerant. Refrigerant fluid flows from an evaporator through the accumulator to downstream components, which is similar to the arrangement of phase separator (38) of Instant Application FIGS. 4 and 5
ETSUHISA YAMADA (US 20150253045) teaches a(n) REFRIGERATION CYCLE DEVICE (FIGS. 17, 19, 22, and 25) comprising an accumulator (17) that is a gas-liquid separator that separates the refrigerant, and stores therein the excessive liquid-phase refrigerant in the cycle. Accumulator (17, FIGS. 17, 19, 22, and 25) is placed between evaporators to regulate refrigerant fluid flow between the evaporators, which is similar to the arrangement of phase separator (38) of Instant Application FIGS. 4 and 5.
ROBERT WALTER REDLICH (US 6266968) teaches a(n) MULTIPLE EVAPORATOR REFRIGERATOR WITH EXPANSION VALVE.
HEINZ JASTER (US 4910972) teaches a(n) REFRIGERATOR SYSTEM WITH DUAL EVAPORATORS FOR HOUSEHOLD REFRIGERATORS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763